34.810(2).    Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice. See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                             Appellant did not attempt to demonstrate good cause for his
                procedural defects. To the extent that appellant argued he raised a claim
                involving jurisdiction, which he alleged could be raised at any time,
                appellant's claims did not implicate the jurisdiction of the courts.      See
                Nev. Const. art. 6, § 6; NRS 171.010. Because appellant did not
                demonstrate good cause, we conclude that the district court did not err in
                denying the petition as procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                    J.
                                                   Hardesty




                                                                                    J.




                      2We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A

                                                                                '
                                                                                     al   14'61;7   .-:mr-m7,
                cc: Hon. Valerie Adair, District Judge
                     Jesse B. Greenberg
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I947A